MILLIKEN, Judge.
This is an appeal from a denial of post-conviction relief. RCr 11.42.
Appellant, Alfred Lee Boffman, was indicted for murder and, upon a plea of guilty to voluntary manslaughter, he was sentenced to serve ten years in the penitentiary. A year after his conviction and sentencing he filed this RCr 11.42 action seeking to set aside his conviction on the ground that his guilty plea was coerced by delay in bringing his case to trial. He was denied such relief and appealed that denial here.
The record does not bear out Boffman’s contention. Boffman had retained counsel and did not object to continuances, for he was released on bond a good part of the time. The contention of a coerced plea must be supported by supporting facts, Newsome v. Commonwealth, Ky., 456 S.W.2d 686 (1970), and Boff-man’s contentions lack such support. It is obvious his plea of guilty to a charge of voluntary manslaughter was not coerced. The judgment of the trial court refusing to grant him RCr 11.42 post-conviction relief is affirmed.
All concur.
NEIKIRK, J., not sitting.